Markell, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for two years upon conviction by a trial magistrate of contributing to the delinquency of two children. He alleges that he was (1) denied the “opportunity” to secure counsel and refused “court-appointed” counsel and (2) refused the opportunity, and not given time, to secure witnesses. No circumstances are stated indicating a need for counsel, especially before a magistrate, or in what sense he was “refused” opportunity to secure witnesses.
*652Appointment of counsel by a magistrate is unheard of in Maryland, but as Judge Marbury stated in denying the writ, on appeal petitioner would have been entitled to a trial de novo; counsel could then have been appointed, if necessary. Petitioner’s second complaint could also have been reviewed on appeal, but not on habeas corpus.

Application denied, with costs.